Citation Nr: 0025109	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a compensable rating for a back disability.



REPRESENTATION

Appellant represented by:	Susan Paczak, Esq.



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1990 to 
October 1990.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board and was remanded 
for additional evidentiary development.  It is now back for 
appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim for an increased 
evaluation has been obtained by the RO.

2. The appellant has normal range of motion of the lumbar and 
dorsal spine and does not suffer any loss of function due 
to pain on motion.


CONCLUSION OF LAW

A compensable rating for a back disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291, 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81  (1990).  Here, the appellant's claim is well 
grounded because he has established service connection for 
PTSD and has appealed the initial assignment of less-than-
complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a).  In this regard, the Board notes that the appellant 
was provided a recent VA examination for his back disability 
as well as an earlier VA examination.  The RO requested the 
appellant to provide any private medical records available, 
and the RO collected the appellant's service medical records.  
The appellant has not indicated that there is any other 
relevant evidence available but not yet of record.  Hence, 
the Board finds that the duty to assist mandated by 38 
U.S.C.A. § 5107(a) is met.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.   

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  See also DeLuca v. 
Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

II.  Evidence

Service medical records show that the appellant had mild 
scoliosis on his entrance examination in May 1990.  In 
September 1990 the diagnosis was musculoskeletal lumbar 
strain secondary to scoliosis.  A medical board determined 
that the appellant should be separated from service due to 
his low back pain secondary to scoliosis, which pre-existed 
service.  X-rays of the lumbar spine, dated in October 1990, 
revealed findings consistent with Schmorl's node at L5 and a 
minimal bulging of the annulus at the third and fourth disc 
spaces.  In a May 1995 decision, the Board granted service 
connection for a back disability.  It is apparent that the 
appellant's scoliosis pre-existed service and that the Board 
granted service connection for superimposed back pathology.  
In an October 1995 rating decision the RO assigned a 
noncompensable rating for a back disability, after 
considering DC 5292 (limitation of motion of the lumbar 
spine) and DC 5295 (lumbosacral strain).

The appellant underwent VA examination in March 1997.  The 
appellant stated that his back bothered him "now and then" 
with moderate pain at the thoracolumbar junction.  He 
reported that the pain occurred only on rare occasions and 
was related to heavy lifting or sports.  Physical examination 
revealed mild tenderness directly over the spinous processes 
at the thoracolumbar junction.  Thoracolumbar spine range of 
motion was unrestricted at 100 degrees of forward flexion, 35 
degrees extension, 40 degrees left and right lateral bending, 
and 45 degrees left and right lateral rotation.  X-rays of 
the thoracic and lumbar spine were normal, and there was no 
detectable scoliosis of the thoracic spine.  The examiner 
noted a "suggestion of small vestigial rib elements on the 
tips of the transverse processes of L1" and indicated that 
these "symmetrical smooth radiolucent lines represent a 
developmental finding rather than post traumatic".  The 
examiner did not find any significant spinal pathology and 
noted that the appellant had mild intermittent mechanical 
back pain, which was related to aggressive strenuous 
activity.  The examiner opined that there was no significant 
functional impairment and no pathology present, and that it 
was possible that the developmental findings in the spine 
predisposed the appellant to slightly less tolerance of 
aggressive strenuous activity, but it was mild in nature.  
The examiner noted that whatever degree of scoliosis was 
noted on pre-enlistment spine films was no longer there.

The Board remanded the case to the RO for additional 
evidentiary development in August 1998.  The RO sent a letter 
to the appellant requesting him to identify additional 
sources of treatment for his back.  No reply was received.  

On May 1999 VA examination, the appellant reported that he 
had very little pain.  On a scale of one to ten the 
discomfort level was generally that of an awareness of his 
back, which translated by the examiner to be a one.  The 
appellant reported one to two flare-ups monthly with an 
increased discomfort level of four or five.  The examiner 
noted that the flare-ups were always precipitated by 
increased physical activity such as basketball, football, or 
standing for long periods of time.  The appellant indicated 
that he took no medication for pain, but that he soaked in a 
bathtub or just waited it out.  Examination reveals a normal 
range of motion with lumbar spine forward flexion of 80 
degrees, extension of 40 degrees, and lateral flexion of 35 
degrees bilaterally.  The examiner noted that the appellant's 
right leg was slightly longer than his left, possibly related 
to a pre-service fracture of the left femur.  The examiner 
diagnosis was scoliosis of the thoracic spine, very mild, 
with mechanical pain related to increased or strenuous 
activity.  The examiner opined that the scoliosis was 
compensatory as a result of unequal leg length.  

III.  Analysis

The appellant contends, in essence, that a compensable 
disability rating is warranted for his service-connected back 
disability.

There are three Diagnostic Codes(DC) potentially applicable 
to the disability at issue:  A noncompensable rating is 
assigned for slight limitation of motion of the dorsal (i.e. 
thoracic) spine. DC 5291.  Moderate or severe limitation of 
motion of the dorsal spine will warrant a 10 percent rating.  
Id.  A 10 percent rating is assigned for slight limitation of 
motion of the lumbar spine. DC 5292.  A higher rating, of 20 
percent, is not warranted unless the limitation of motion of 
the lumbar spine is moderate.  Id.  Severe limitation of 
motion of the lumbar spine will warrant a 40 percent rating.  
Id.  A noncompensable rating is assigned for lumbosacral 
strain with slight subjective symptoms only. DC 5295.  A 
higher rating, of 10 percent, is not warranted unless there 
is "characteristic pain on motion".  Id.  A 20 percent 
rating is assigned when there is "muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position".  Id.  A 40 percent rating is warranted 
for severe lumbosacral strain "with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion".  Id.

The terms "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "slight", 
"moderate" and "severe" is used by VA examiners and others 
and although an element of evidence to be considered by the 
Board, are not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that a compensable rating for a back 
disability is not warranted.  The two VA examinations each 
found that the appellant had a normal range of motion for 
both his lumbar and thoracic spine.  Since there is no 
evidence of even a slight limitation of motion, the Board is 
unable to grant a compensable rating under DC 5291 or 5292.  
Similarly, since there was no complaint of pain on motion, 
and no muscle spasm or loss of motion of the lumbar spine, 
the Board finds that a noncompensable rating is warranted 
under DC 5295 as well.  

The Board has also considered the matter of functional loss 
due to pain.  The appellant stated that he has very little 
pain, with occasional flare-ups that are related to strenuous 
activity such as basketball, football and prolonged standing.  
He took no medication for pain, and usually took a hot bath 
to soothe the pain or just waited it out.  The Board has 
considered the appellant's functional loss due to pain and 
finds that it does not entitle the appellant to a compensable 
rating.  There is very little pain, and what pain there is 
appears to be brought on by strenuous activity such as sports 
and does not require medication.  The Board finds that there 
is no compensable functional loss due to pain.  See 38 C.F.R. 
§ 4.40.  See also DeLuca, 8 Vet. App. 202, at 204-206, 208 
(1995).

A compensable rating is not warranted under any applicable 
diagnostic code.  Accordingly, a compensable rating for back 
disability must be denied.  There is no reasonable doubt to 
resolve in the appellant's favor.  



ORDER

A compensable rating for a back disability is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

